Case 2:20-cv-00703-JLB-NPM Document 24 Filed 07/26/21 Page 1 of 3 PageID 639




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


SCOTT NOBLE and KELLY
NOBLE,

            Plaintiffs,

v.                                                 Case No. 2:20-cv-703-JLB-NPM

FEDERAL INSURANCE COMPANY,

             Defendant.


                                      ORDER

      Before the Court is a motion to compel (Doc. 20), to which a response in

opposition (Doc. 23) was filed. Defendant Federal Insurance Company (“Federal”)

claims to have made repeated attempts to obtain relevant documents from Plaintiffs

Scott and Kelly Noble and argues they have refused to adequately search for them.

(Doc. 20, p. 1). While the Nobles have not objected to the discovery requests and

claim to have searched for documents, the evidence presented shows otherwise.

(Doc. 20, ¶ 10). Alternatively, the Nobles claim the documents were requested

informally and are not responsive to any formal request for production and,

therefore, not subject to production. (Doc. 23, p. 2). This argument lacks merit.

      This is a breach-of-contract action for recovery under an insurance policy for

water damage incurred on August 27, 2018, due to an alleged deterioration of the
Case 2:20-cv-00703-JLB-NPM Document 24 Filed 07/26/21 Page 2 of 3 PageID 640




windows of the subject property. (Doc. 7). In short, Federal seeks documents related

to the property, focusing mainly on damage to the property. (Doc. 20, pp. 7-8). And

again, the Nobles have not objected to the requests. While the Nobles claim to have

searched for documents, Federal had to resort to serving subpoenas on non-parties

to obtain documents that the Nobles should have produced. (Doc. 20, pp. 3, -4).

Thus, the document production by non-parties supports Federal’s claim that the

Nobles have not made a reasonably diligent effort to respond to discovery. See

Middle District Discovery (2021) at Section I.C.4. (“A party responding to a

discovery request should make diligent effort to provide a response that (i) fairly

meets and complies with the discovery request and (ii) imposes no unnecessary

burden or expense on the requesting party.” (emphasis added)). Consequently, the

Nobles are required to make a reasonably diligent effort to produce responsive

documents.

      The Nobles also claim they do not need to produce documents in response to

Federal’s informal requests. Their quibble is rejected. Federal’s requests all relate to

the property at issue and while a document may not have been specifically requested,

counsel for the Nobles should have reasonably and naturally interpreted the written

requests to include the informal requests as well. See Middle District Discovery

(2021) at Section III.A.3. (“An attorney receiving a request for documents or a

subpoena duces tecum shall reasonably and naturally interpret it, recognizing that


                                           2
Case 2:20-cv-00703-JLB-NPM Document 24 Filed 07/26/21 Page 3 of 3 PageID 641




the attorney serving it generally does not have specific knowledge of the documents

sought and that the attorney receiving the request or subpoena generally has or can

obtain pertinent knowledge from the client.”).

      Accordingly, the Motion to Compel (Doc. 20) is GRANTED. The Nobles

must make a reasonably diligent effort to identify and produce all responsive

documents by August 16, 2021.

      ORDERED in Fort Myers, Florida on July 26, 2021.




                                         3
